DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/26/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 3-4 and 11-15 have been canceled.
Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-2 and 5-8 is the inclusion of the limitations of a liquid delivery system for an inkjet type dispenser that include a reservoir separate from the printhead unit; a flow path from the reservoir through the printhead unit and back to the reservoir; an interconnect to connect a removable liquid container to the flow path; and a single pump to pump ink along the flow path: from the reservoir through the printhead unit and back to the reservoir; and from the interconnect to the reservoir when the removable liquid container is connected to the interconnect, where the pump is to pull liquid from the reservoir and from the removable liquid container when the container is connected to the interconnect; and a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the container connected to the interconnect.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 9-10 is the inclusion of the limitations of a liquid delivery system for an inkjet type dispenser that include a reservoir separate from the printhead unit; a flow path from the reservoir through the printhead unit and back to the reservoir; an interconnect to connect a removable liquid container to the flow path; and a pump to pump ink along the flow path: from the reservoir through the printhead unit and back to the reservoir; and from the interconnect through the printhead unit to the reservoir when the container is connected to the interconnect, where the pump is to pull liquid from the reservoir and from the container when the container is connected to the interconnect; and a pressure control device to inhibit the flow of liquid from the reservoir so that a pressure to pull liquid from the reservoir is greater than a pressure to pull liquid from the container connected to the interconnect.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




25 April 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853